Title: To James Madison from James Tate, 12 February 1814 (Abstract)
From: Tate, James
To: Madison, James


        § From James Tate. 12 February 1814, Charleston. “Your petitioner James Tate Mariner and residenter of this City: Two months ago having caught a violent Cold in comming from Savannah here inland, and notwithstanding every medical exertion has been essayed for the purpose of its removal without any desired effect, being apprehensive it has lodged itself on my lungs? Phisicians agree with me that a warmer climate would be a means of reinstating my better health, therefore under those circumstances have to solicit a necessary pasport for myself and one servant for the Havanna where I may be enabled to have my health reinstated.”
      